IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38948

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 535
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 26, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
LUIS TERAN ABARCA,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Valley County. Hon. Michael R. McLaughlin, District Judge.

       Judgment of conviction and concurrent sentences of a unified term of thirty years,
       with a minimum period of confinement of seven years, for one count of lewd and
       lascivious conduct with a minor under sixteen years of age; a unified term of
       twenty years, with a minimum period of confinement of seven years, for one
       count of sexual abuse of a child under the age of sixteen years; and a unified term
       of ten years, with a minimum period of confinement of five years, for one count
       of sexual abuse of a child under sixteen years, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Luis Teran Abarca was found guilty of one count of lewd and lascivious conduct with a
minor under sixteen years of age, I.C. § 18-1508, and two counts of sexual abuse of a child under
the age of sixteen years, I.C. § 18-1506. The district court sentenced Abarca to a unified term of
thirty years, with a minimum period of confinement of seven years, for one count of lewd and
lascivious conduct with a minor under sixteen years of age; a unified term of twenty years, with a
minimum period of confinement of seven years, for one count of sexual abuse of a child under

                                                1
the age of sixteen years; and a unified term of ten years, with a minimum period of confinement
of five years, for one count of sexual abuse of a child under sixteen years. The district court
ordered that Abarca’s sentences be served concurrently. Abarca appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Abarca’s judgment of conviction and sentences are affirmed.




                                                   2